GANTT, J. —
The appellant, Gildersleeve, was sentenced by the circuit court of St. Louis, to jail for thirty days for a contempt of court in violating a decree of injunction in said court. Prom that judgment he appealed to the St. Louis Court of Appeals and that court transferred the cause to this court on a constitutional point, to-wit, that section 1617, Revised *203Statutes 1899, was unconstitutional. For the reasons assigned in Chicago, Burlington & Quincy Ry. Co. v. Gildersleeve, in an opinion handed down this day, and reported at page 170 of this Report, the judgment of the circuit court is affirmed.
Valliant, C. J., Burgess and Fox, JJ., concur; Lamm, Woodson and Graves, JJ., dissent in an opinion by Lamm, J.